Citation Nr: 1727153	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

In July 2016, the Board reopened the Veteran's claims on appeal and remanded them for additional development.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's obstructive sleep apnea did not have its onset in service and is not otherwise related to service.

2.  The preponderance of the evidence indicates that the Veteran's hypertension did not have its onset in service or for many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea are not met. 
38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Facts and Analysis - Obstructive Sleep Apnea

The Veteran has a current diagnosis of obstructive sleep apnea, satisfying the first element of service connection.  In this regard, the Veteran stated in his May 2006 VA examination that he was diagnosed with sleep apnea in 1983 following two sleep studies, and that he had been using a CPAP machine ever since.  The contemporaneous records showing this diagnosis are not available.  The earliest evidence suggesting a diagnosis of sleep apnea are pre-sleep study instructions from Kaiser Permanente dated February 2001.  In any event, the Veteran is competent to report a diagnosis of obstructive sleep apnea in 1983 and the Board has no reason to doubt his credibility in this regard.

With regard to the second element, service treatment records (STRs) do not show diagnosis of or treatment for obstructive sleep apnea while in service.  However, service personnel records show that the Veteran was found asleep while on duty as a medical service specialist in January 1963.  The Veteran testified in his January 2016 Board hearing that he fell asleep while on duty on numerous, documented and undocumented, occasions.  The Veteran also stated that he had trouble sleeping well at night when he was on active duty and that he felt tired throughout his days.  The Board finds the Veteran credible in regard to these statements, and element two has been met as to presence of sleep difficulties and fatigue during service.

Regarding the final element, nexus, the RO received a statement in support of the Veteran's claim dated October 2011 from Dr. H. Ruiz.  Dr. Ruiz stated that the Veteran had been a patient since 2008, he was diagnosed with obstructive sleep apnea, and that Dr. Ruiz had been able to review the Veteran's in-service records and the provider's records.  In sum, Dr. Ruiz opined that it was "possible" that the Veteran suffered from undiagnosed sleep apnea during his active military service.  Dr. Ruiz did not provide any supporting rationale for the opinion, which is speculative in nature and therefore of no probative value.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Thereafter, the Veteran was afforded a VA sleep apnea examination in September 2016.  The provider interviewed the Veteran, reviewed the entire claims file, and noted a current confirmed diagnosis of sleep apnea, with onset alleged in 1983.  The examiner ultimately offered a negative nexus opinion, stating that there were many possible etiologies for falling asleep on duty.  Such possible etiologies included (but were not limited to): neurologic disorders, psychiatric disorders, sleep apnea, thyroid disorders, and self-imposed insufficient sleep through social activities.  The examiner acknowledged the Veteran's lay statements regarding falling asleep on duty, but stated that the cause of his falling asleep on duty was not clearly sleep apnea.  Given that the Veteran had not been diagnosed with sleep apnea until nearly 20 years after service, the examiner opined that it did not likely have onset in service and was less likely than not related to service.  The examiner also acknowledged the opinion of Dr. Ruiz, noting that it was speculative and not supported by rationale.  

The September 2016 VA examiner's opinion is competent, credible, and probative regarding whether the Veteran's sleep apnea had its onset in service, as the examiner discusses the evidence of record and provides well-reasoned rationale.  There is not competent opinion to the contrary.  In this regard, the Veteran's statements regarding daytime sleepiness and falling asleep on duty during service are competent and credible; however, he is not competent to connect these in-service incidents to a condition that was not diagnosed until nearly 20 years later.  While he has some limited knowledge from serving as a corpsman during service, he lacks the training and expertise necessary to opine on a medically complex issue such as the date of onset of a sleep disorder.

Thus, as the most probative evidence of record is against the claim, entitlement to service connection for obstructive sleep apnea must be denied. 

Facts and Analysis - Hypertension

The Veteran asserts that his currently diagnosed hypertension had its onset in service; he alternatively asserts that it was caused by obstructive sleep apnea, which he asserts had onset in service.  The Board has found that the Veteran's sleep apnea is not related to service, as discussed above.  As such, further discussion of the relationship between sleep apnea and hypertension is not necessary.  38 C.F.R. § 3.310.

The Veteran has a current diagnosis of hypertension, satisfying the first element of service connection.  See, e.g., September 2016 VA examination report.  He has reported a diagnosis and treatment of hypertension with medication since 1983.  See Board Hearing Transcript at 5.  

Regarding element two, STRs do not show diagnosis of or treatment for hypertension while in service.  Nevertheless, the Veteran has given lay statements that he had two undocumented instances of elevated blood pressure readings while serving as a corpsman in service.  See, e.g., id. at 16.  Under VA regulations, this is not sufficient to establish a diagnosis of hypertension.  A diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, diagnostic code 7101.  However, the Board finds his reports credible, and element two is met as to the presence of elevated blood pressure readings during active service.

Regarding the third element, nexus, the Board observes that the only competent nexus opinion of record is negative.  Specifically, the September 2016 VA examiner, who considered the Veteran's STRs as well as his reports of two undocumented elevated blood pressure readings during active duty, found that it was less likely than not that the Veteran's hypertension was due to service.  The examiner emphasized that the two undocumented readings did not constitute a medical diagnosis of hypertension, which required serial office-based or ambulatory blood pressure measurements.  Moreover, the examiner noted a diagnosis around 20 years after service, which is far too remote from active duty to establish a nexus, and that the Veteran's STRs did not demonstrate any risk factors for hypertension during service.  The September 2016 VA examiner's opinion is competent, credible, and probative regarding whether the Veteran's hypertension is the result of service.  

There is no competent opinion to the contrary.  Again, while the Veteran has some limited knowledge from serving as a corpsman during service, he lacks the training and expertise to opine on a medically complex issue such as the date of onset of hypertension.  

For the reasons set forth above, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran's current hypertension is related to service.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding presumptive service connection and continuity of symptomatology are not for application.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


